Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered May 22, 1996, convicting him of robbery in the first degree, robbery in the second degree (two counts), assault in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Any error in connection with the cross-examination of one of the defense witnesses was harmless (see, People v Ramdhan, 243 AD2d 657 [decided herewith]).
The defendant’s remaining contentions are without merit. Bracken, J. P., Rosenblatt, Copertino and Luciano, JJ., concur.